 518DECISIONSOF NATIONALLABOR RELATIONS BOARDplaces where notices to members are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced,or covered by any othermaterial.(b)Notify the Regional Director for the Second Region,inwriting,within 20days from the receipt of this Decision and Recommended Order what steps it hastaken to comply herewith.88In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLMEMBERS OF MILK DRIVERS AND DAIRY EMPLOYEESLOCAL UNIONNo. 584, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFERS,WAREHOUSE-MEN AND HELPERSOF AMERICA AND TO ALLEMPLOYEESPursuant to a RecommendedOrder of a TrialExaminer of the National LaborRelations Board,and, in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOTengage in, or induce or encourage employees of the BalsamFarm, Inc., CitrusBowl, Inc.,Robert H. Carr &Sons, or any other employerto engage in, strikes,concerted refusals in the course of their employment touse,manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities, or to perform any -services; northreaten,coerce, or restrain Balsam Farm,Inc., or any other employer, wherein either case an object thereof is to force Balsam Farm, Inc., CitrusBowl, Inc.,Robert H.Carr &Sons, or any other employer or person to cease doing businesswith Old DutchFarms, Inc., or any other employer withwhichwe have adispute over the operation of a retail milk store in claimed violation of clause66A of ourcontract with said employer.MILK DRIVERSAND DAIRYEMPLOYEESLOCAL UNIONNo. 584,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,AND HELPERSOF AMERICA,Dated----- - --By -----------------Labor Organization.-----------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby any othermaterial.Employees may communicatedirectlywith the Board'sRegional Office, SquibbBuilding, Fifth Floor,745 Fifth Avenue, New York, New York,Telephone No.751-5500, if theyhave any question concerning this notice or compliance with itsprovisions.Sample Hart Motor CompanyandGeneral Drivers and HelpersUnion Local No. 554, affiliated with.International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-2241.March 30, 1964DECISION AND ORDEROn January 27, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the Act, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Trial Examiner's Decision.Thereafter, the Respondent filedexceptions to the Decision and supporting briefs.146 NLRB No. 69. SAMPLE HART MOTOR COMPANY519Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the TrialExaminer.ORDERThe Board adopts as its orderthe Recommended Order of the TrialExaminer.'1The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,its officers,agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard beforeTrialExaminerIvarH. Peterson in Omaha,Nebraska,on October 22, 1963, on the complaint issued by the General Counsel ofthe National Labor Relations Board against Sample Hart Motor Company,hereincalled the Respondent,alleging that the Respondent discriminatorily dischargedRandall C.Sawyers on or about June 5, 1963,and thereafter refused to reinstate him,thereby violating Section 8(a) (3) and (1)of theAct.'TheRespondent in its answeradmitted the jurisdictional allegations and that it had discharged Sawyers, but deniedhaving committed any unfair labor practices.All parties were represented andparticipated at the hearing,and were afforded full opportunity to examine and cross-examine witnesses,to argue orally on the record,and to file briefs.Briefs receivedfrom the General Counsel,the Respondent and the Union have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Nebraska corporation with its principal office and place ofbusiness in Omaha,Nebraska,operates a Ford automobile dealership and is engagedin the retail and wholesale sale and servicing of automobiles.Annually the Re-spondent sells goods and/or performs services valued in excess of $500,000, andannually purchases products valued in excess of $50,000 from sources outside theState of Nebraska.The Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union,General Drivers and Helpers Union Local No. 554,affiliatedwithInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.'The original charge was filed on July 19, 1963, and thereafter amended on July 25and August 26, 1963. The complaint was Issued on September 5, 1963. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe Respondent and the Union have had contractual relations since about 1955.The agreement effective from July 1, 1962, to June 30,1963, described the unit forwhich the Union was recognized as covering employees in the service,body, new carget-ready,and used car reconditioning departments.Two provisionsin this agree-ment, which apparently had been in effect since the inception of contractual rela-tions, were as follows:ARTICE XI-COMPULSORY SERVICE MEETINGEmployees coveredby this Agreement may be required to attend withoutcompensation not more than two (2)service or service instruction meetingsper month outside of the regular hours provided for in this Agreement.ARTICLE XII-NONPERFORMANCE COMPETITIVE WORKNo employee shall solicit or perform work of the character performed by theEmployer for any person,persons or organization other than in connectionwith his regular duties and under the supervision and management of the Em-ployer.Any employee so doing shall be discharged immediately.This shallnot apply to work performed by the employee on his own personal car.Randall C.Sawyers, whose discharge is here involved,first went to work for theRespondent early in 1953,as a bodyman.Sometime in 1954 he quit, but wasrehired about a month later and worked continuously until his discharge on June 5,1963.Throughout his period of employment his immediate supervisor was OttoLegaard, foreman of the body department.At the time of his discharge Sawyerswas one of the two shop stewards, having served in that capacity for 3 or 4 years.He also had been a member of the Union's negotiating committee on all occasionswhen a new agreement was negotiated with the Respondent,and in July 1962 actedas the observer for the Union in a Board-conducted election among the Respondent'semployees held pursuant to a petition filed by the Respondent(Case No. 17-RM-217).Before the election, Sawyers was active in behalf of the Union,urging em-ployees to vote for the Union.On June 4, 1963, the Union and the Respondent held their first negotiating sessionto discuss the Union's proposals for changes in the contract expiring June 30.TheUnion's representatives were Bert Parker and Walter Thompson,business representa-tives of the Union, and Sawyers; the Respondent was represented by William Sample,vice president,and Rex Chandler,business manager.In the course of the negotiatingmeeting Sawyers, in response to Sample's criticism that the men were not producingenough to warrant any increased vacation benefits, said that if the service salesmencould bring in more work,the shop employees would have more work to do. Sawyersalso urged that the contract provision requiring employees to 'attend compulsoryservice meetings on their own time should be changed.He pointed out that he andseveral other employees did outside work and attendance at these meetings cost themmoney and,if the service meetings were so important,the Respondent should bewilling to compensate employees required to attend.To illustrate that his sparetime was valuable to him, Sawyers said he had made about $2,000 during the pastyear in outside work.At this point Chandler remarked that Sawyers'outside workwas in violation of the contract, which Sawyers denied?In the afternoon of the following day, June 5,Sawyers was summoned to Sample'soffice.Present were Sample,Chandler, and Edward Woodworth,Respondent's serv-ice manager.Sample asked Sawyers to repeat,for Woodworth's benefit, his criticismof the service department made the previous day at the negotiating meeting.Sawyersdid so, and after some discussion of this subject Sample referred to Sawyers' com-ments of the day before to the effect that he had made about,$2,000 the previousyear in outside work.When Sawyers acknowledged that was correct,Sample saidthat such was in violation of the collective-bargaining agreement and that he wasaccordingly discharged.Sawyers was permitted to complete a job on which he wasthen engaged,and left the Respondent's employ the following day, June 6.The Respondent contends Sawyers was discharged because he admitted perform-ing competitive work in his spare time, in violation of the contract,and for no other2Sawyers testified that in reply to Chandler's accusation of violating the contract "Isaid I didn't solicit any work at Sample Hart,I believe, was the words I used "He thenwent on to explain that by this he meant that the outside work he did was not of the typeperformed by the Respondent. SAMPLE HART MOTOR COMPANY521reason.Thus Sample, Respondent's vice president, testified that he dischargedSawyers "on his direct admission to my direct question he was performing competitivework" and because of "his direct answer to my direct question asking him if heknew he was violating the union contract and his answer was yes in those instances."Sawyers denied that he admitted violating the contract by performing competitivework.The General Counsel contends that the reason advanced by the Respondentfor the discharge is but a pretext and that the true reason was Sawyers' activity inbehalf of the Union, as a steward and member of the Union's negotiating committee.Sawyers had for some years performed a substantial amount of outside work dur-ing off-duty hours. In the 10 years of his employment he bought six or sevenwrecked automobiles from insurance companies and repaired them at home forresale.After moving out to a 30-acre farm in 1956, he engaged in welding of farmmachinery and equipment.He also did some restoration work, primarily woodworkand metalwork, on antique automobiles.3On one occasion he did bodywork on apickup truck, in exchange for some corrugated iron, and had the repaired vehiclepainted at the Respondent's shop for which the owner paid the Respondent; in thisdiscussed his outside activities with his foreman, Business Manager Chandler, andothers in the shop, and testified credibly and without contradiction that he had neverbeen warned by management about engaging in such activity.The record showsthat other employees also purchased and repaired wrecked automobiles, which theythereafter resold.Although the contract between the Union and the Respondent, from the outsetof bargaining relations, had contained the provision prohibiting employees coveredthereby from performing competitive work, Vice President Sample testified thatthe Respondent had had no occasion to invoke it, nor had any question arisen as toits interpretation or application, prior to the discharge of Sawyers.Two or threemonths before the termination of Sawyers, there had been some discussion amongmanagement officials concerning "rumors" that Sawyers' outside work was violative ofarticleXII of the contract.The Respondent at that time engaged the services of thePinkerton Agency to investigate Sawyers' outside activities.Sample testified thata written report was received from Pinkerton, but that no decision was made as aresult thereof because "there wasn't enough evidence" to establish that Sawyerswas performing competitive work. Sample further testified that the Respondentdoes not make a business of repairing antique automobiles and that he did not con-sider the repair of farm equipment to be competitive.There is no evidence thatthe Respondent, following the receipt of the Pinkerton report, made any furtherinquiry into Sawyers' outside activities.The testimonyis in conflictas to whether Sawyers, in the two meetings withmanagement on June 4 and 5, admitted that his outside work was competitive.Concerning the June 4 negotiating meeting, both- Chandler and Sample, the onlyrepresentatives of Respondent present, testified that Sawyers in fact and in so manywords admitted violating the contract in this respect.According to both of them, theUnion had proposed deleting the competitive-work clause.Chandler testifiedSawyers, in answer to management's statement that the clause should not be deletedand was not an issue, stated it was an issue because "people were doing outsidework, and that he himself had done over $2,000 worth the previous year." Sampletestified Sawyers' reason for urging elimination of the clause was that "several of thefellows and himself felt it was not needed in the contract and.they wanted towork on the outside," and said he was doing outside bodywork.Both testified thatSawyers, upon then being asked if he realized that he was thereby violating thecontract, said he knew that he was. Sawyers, on the other hand, denied that headmitted having breached the contract, and testified his reference to outside work hadto do with the Union's proposal to revise article XI which required employees toattend meetings without compensation. In this he was corroborated by Thompson,the Union's business representative,who testified Sawyers was not asked if he wasengaged in competitive work but did say that he worked at home during off-dutyhours to illustrate,in connection with the discussion of the compulsory-meetingprovision, the importance of off-duty hours to himself and others.After the June 4 meeting ended Vice President Sample telephoned Respondent'slabor counsel, John E. Tate, and inquired whether Respondent had the right todischarge Sawyers on the ground that he had admitted violating the contract.Tate's3Sawyers was interested in antique automobiles and was past president of an antiqueautomobile club.He testified much of the work he did on antique automobiles was forfellow members and on a work-exchange basis. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDadvice was that Respondent had the right but he suggested calling another meeting,at which some other person would be present, to see whether Sawyers would makethe same admission.Accordingly, Sample called Chandler, Sawyers, and Woodworth, the service de-partment manager, to his office the following day.Sample testified he asked Wood-worth to attend in order that he might hear directly Sawyers' criticism of the servicedepartment.After this subject had been discussed by those present, Sample, as hetestified, "led them into the conversation-whether he [Sawyers] had been doing bodywork at home, at this time . . . I made a point to ask if it was competitive work."According to Sample, Sawyers answered that it was competitive and also answeredaffirmatively when Sample asked if he realized this was in violation of the contract.Chandler and Woodworth testified to substantially the same effect as Sample.However, Woodworth added that Sawyers said he had found it necessary, because"he wasn't getting enough work at Sample Hart," to supplement his income by work-ing at home and in that manner had earned$2,000 the previous year.Sawyerstestified he was not asked what type of work he did at home or whether it was com-petitive,and denied that he admitted violating the contract.Upon a consideration of the entire record, and having observed the witnesses andtheir demeanor in testifying, I am unable to credit the testimony of Respondent'switnesses Chandler, Sample, and Woodworth that Sawyers expressly admitted per-forming work at home competitive with that done by the Respondent and that hefurther admitted that his outside work was violative of article XII of the contract.On the contrary, I credit Sawyers' testimony that he did not admit either that hisoutside work was competitive or that he had violated the contract. Sawyers im-pressed me as an honest,forthright witness, whereas I was not similarly impressedby Chandler, Sample, and Woodworth. Sample, in particular, seemed especiallyeager to emphasize that Sawyers knowingly made the admissions attributed to him;his account of the discussion of Sawyers'outside activities at both meetings seemspatently artificial and implausible.Sawyers was familiar with the contractual prohi-bition and on the one occasion revealed by the record when he had done ratherextensive bodywork on a pickup truck he had first obtained permission from hisforeman.Considering the nature of his work in off-duty hours and the number ofyears he had been doing it without any attempt at concealment or suggestion frommanagement that his outside activities were regarded as contractually prohibited, itstrains credulity to the breaking point to believe that he would readily make thedamaging admissions testified to by Respondent'switnesses.Aside from the factthat Sawyers' outside activities were common knowledge in the shop and at least ingeneral known to Respondent's officials, Chandler and Legaard, the Respondenthad these activities investigated by a Pinkerton operative shortly before the dischargeand on the basis of the investigation report it had been concluded that evidence ofviolation of the contractual provision was lacking.The Respondent did not profferthe investigative report in evidence,and I infer therefrom that nothing in it contra-dicted Sawyers' description of the outside work he performed. In these circum-stances, I cannot and do not believe that Sawyers admitted having violated thecontract, and I therefore find that he was not discharged for that reason.Having found that Sawyers was not discharged for the reason advanced by theRespondent,we turn to a consideration of whether the record establishes that thedischarge was violative of the Act, mindful of the truism that an employer may dis-charge an employee "for a good reason,a poor reason,or no reason at all, so long asthe terms of the statute are not violated,"N.L.R.B. v. Condenser Corporation ofAmerica,128 F. 2d 67, 75 (C.A. 3), and that the burden is on the General Counselto prove by a preponderance of the evidence that the Respondent's discharge ofSawyers was motivated by antiunion considerations.There is no dispute that the Respondent was well aware of Sawyers' membershipin and activity in behalf of the Union.For several years he had been a shop steward,and as such had processed grievances on behalf of employees.In July 1962 heacted as the Union's observer at the Board election held on the Respondent's petition,and prior to the election urged employees to support the Union.Since the inceptionof collective-bargaining relations between the Union and the Respondent he hadserved as a member of the Union's negotiating committee.In that capacity, theday before his discharge,he had participated in a bargaining session with Respond-ent's officials, in the course of which he voiced the view that the Respondent'sservice department was not sufficiently aggressive in bringing in work.He alsourged that employees be compensated for attendance at compulsory service meet-ings, pointing out that their off-duty time was valuable and that he and others didoutside work and, to illustrate the importance of employees' spare time,said he hadmade about $2,000 the previous year from outside work. SAMPLE HART MOTOR COMPANY523No claim is made .that Sawyers did not perform his work satisfactorily nor is thereany evidence that he had been warned to cease doing any of the outside_ work hehad been performing for years.Although Respondent's officials sought to createthe impression that they were aware only of "rumors" regarding the nature of hisoutside activities, the fact is that Sawyers freely discussed these activities in theshop and with his supervisors.Certainly it seems reasonable to infer, as I do, thatat least after the investigation of these activities which the Respondent had made2 or 3 months before the discharge it was fully informed regarding them.But bythe Respondent's own admission the evidence thus obtained did not warrant takingany action.There is no evidence that Sawyers' outside activities changed in theperiod following the investigation and prior to the discharge.In these circumstances,the reference by Sawyers at the June 4 meeting to hisoutside activities could scarcely have come as a surprise to the Respondent.Never-theless, promptly after the close of the meeting Sample called his labor counsel andasked whether Sawyers could be discharged on the ground that he had admittedviolating the contract.Acting on the advice received,Sample convened the meet-ing of June 5, with Woodworth, the service manager, in attendance, ostensibly tohear the criticism Sawyers made of his department but actually to be a witness,should Sawyers repeat his remarks about performing outside work.The meetingbegan with a discussion of the subject which was purportedly the reason for themeeting, and then Sample"led" the conversation to a. discussion of Sawyers'outsidework.When Sawyers repeated that he had made about $2,000 the previous yearin such work, - Sample said it was in violation of the contract and thereupon dis-charged him.In view of the Respondent's prior knowledge of Sawyers' outside activities, towhich it had raised no objection, I find that the discharge was not motivated bysuch activities.Having discredited the Respondent's testimony that Sawyers ad-mitted he did competitive work in violation of the contract, and considering thetiming and setting of the June 5 meeting at which Sample told Sawyers he wasterminated, I think the inference is compelling that Sawyers was discharged becausethe day before,as a member of the Union's negotiating committee,he had criticizedthe Respondent's service department and had been outspoken in support of demandsfor changes and improvements in the collective-bargaining agreement.Sample,I am persuaded,seized upon Sawyers' statements about the outside work in whichhe was engaged as a pretext for charging him with violation of the contractual pro-hibition against performing competitive work and on that basis sought to justifydischarging him .4 I find,therefore,that the Respondent discharged Sawyers be-cause of his statements and activity,as a member of the Union's negotiating com-mittee, in support of the Union's collective-bargaining demands, thereby violatingSection 8(a)(3) of the Act, and derivatively, Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent found to constitute unfair labor practices as setforth in section III, above,occurring in connection with the operations of the Re-spondent described in section I, above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take appropriateaffirmativeaction in order to effectuate the policiesof the Act.4 Supportive of this conclusion Is the testimony of Wdllard von Tull,a fellow employeeof Sawyers and still employed by the Respondent,who testified under subpena by theGeneral Counsel.Somewhat reluctantly,but I am convinced truthfully,he related a con-versation he had with his foreman,Legaard.about 2 days after Sawyers' discharge, inwhich he asked why Sawyers had been discharged.Legaard replied,according to him,that the reason was Sawyers' "attitude toward...the office during the union negotia-tions," although working on automobiles at home was the "legal reason."Legaard ad-mitted Von Tull asked him why Sawyers was discharged;he did not deny having madethe statement attributed to him by Von Tull,but testified that his reply was Von Tullknew "as much about it as I do, or in that manner."I credit Von Tull's testimony. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince I have found that the Respondent discriminatorily discharged Randall C.Sawyers.on June 5, 1963, it will be recommended that Respondent offer him im-mediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered from the date of the discrimina-tion to the date of the Respondent's offer of reinstatement.The backpay shall becomputed in accordance with the formula approved in F.W. Woolworth Company,90 NLRB 289, with interest at the rate of 6 percent per annum, as provided inIsisPlumbing & Heating Co.,138 NLRB 716. It will also be recommended that theRespondent preserve and make available to the Board, upon request, payroll andother records to facilitate the computation of backpay due.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, it will be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Sample Hart Motor Company is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.General Drivers and Helpers Union, Local No. 554, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of RandallC. Sawyers, thereby discouraging membership in the aforesaid labor organization,theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By the foregoing conduct the Respondent has interfered with, restrained, andcoerced ,its employees in the exercise of the rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a)( 1 ) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, it is recommended that the Respondent, Sample Hart MotorCompany, Omaha, Nebraska, its officers, agents, successors and assigns shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of General Drivers andHelpers Union Local No. 554, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organiza-tion, by discriminatorily discharging any of its employees or otherwise discriminat-ing in regard to their hire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist the above-mentioned Union or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Randall C. Sawyers immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges; and make him whole in the manner set forth above in the section en-titled "The Remedy" for any loss of earnings suffered by reason of the discriminationagainst him.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary and pertinentto compute the amount of backpay and ascertain the right to reinstatement. SAMPLE HART MOTOR COMPANY525(c)Post at Respondent's place of business in Omaha, Nebraska, copies of the at-tached notice marked "Appendix." 5Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being duly signed by anauthorized representative of the Respondent, be posted immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of receipt of the Trial Examiner's Decision and RecommendedOrder, what steps Respondent has taken to comply herewith .65 In the event this Recommended Order be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a Trial Ex-aminer" in the notice. In the further event that the Board's Order be enforced by adecree of. a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."8In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read- "Notify the Regional Director for the Seventeenth Region, Inwriting, within 10 days from the date of this Order, what steps Respondent has taken tocomply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the polices of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of GeneralDrivers and Helpers Union, Local No. 554, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, by discriminatorily discharging any of ouremployees, or by discriminating in any other manner in regard to our em-ployees' hire or tenure of employment or any term or condition of employment.WE WILL NOT, in any other manner, interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities, for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any and allsuch activities.WE WILL offer to Randall C. Sawyers immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of earnings hemay have sufferedas a resultof the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named unionor any other labor organization.SAMPLE HART MOTOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the, above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.RialtoBuilding,906 Grand Avenue, Kansas City, Missouri, Telephone No. Baltimore1-7000, Extension 731, if they have- any questionconcerningthis notice or com-pliancewith its provisions..